          Case 1:19-cv-03377-LAP Document 12 Filed 06/11/19 Page 1 of 2




                                                                                June 11, 2019

VIA ECF

Honorable Loretta A. Preska
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007-1312

       Re:     Virginia L. Giuffre v. Alan Dershowitz, No. 19 Civ. 3377 (LAP)

Dear Judge Preska:
       We represent plaintiff Virginia L. Giuffre in the action referenced above. We write
regarding defendant Alan Dershowitz’s motion seeking to disqualify Boies Schiller Flexner LLP
from representing Ms. Giuffre in this lawsuit [Dkt. 8-10].

         Per Rule 2.A of Your Honor’s Individual Practices, we understand that a moving party
must request a pre-motion conference with the Court prior to filing any motion other than
discovery motions and certain expressly enumerated motions. Dershowitz’s filing on Friday,
June 7, 2019 appears to have ignored this requirement, as motions for disqualification are not
listed in the exceptions to this rule. In addition, Rule 2.C of your Individual Practices states that
memoranda of law are limited to 20 pages, unless prior permission has been granted.
Dershowitz’s memorandum is 28 pages, excluding its cover, table of contents, and table of
authorities.

       Because Dershowitz has disregarded Your Honor’s rules, plaintiff is respectfully
requesting guidance from the Court on how to proceed with her response to Dershowitz’s
motion. Thank you very much.



                                                       Respectfully submitted,

                                                       /s/ Joshua I. Schiller

                                                       Joshua I. Schiller
                                                       BOIES SCHILLER FLEXNER LLP
                                                       55 Hudson Yards
                                                       New York, NY 10001
                                                       (212) 446-2300
                                                       jischiller@bsfllp.com

                                                       Sigrid McCawley
                                                       BOIES SCHILLER FLEXNER LLP
                                                       401 E. Las Olas Blvd., Suite 1200
         Case 1:19-cv-03377-LAP Document 12 Filed 06/11/19 Page 2 of 2




Honorable Loretta A. Preska
June 11, 2019
Page 2


                                          Ft. Lauderdale, FL 33301
                                          (954) 356-0011
                                          smccawley@bsfllp.com
                                          (Pro Hac To Be Filed)

                                          Attorneys for Plaintiff

CC:

Counsel for All Parties (via ECF)
